IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JAMES EVERETT, III, PRO SE CUTIS : No. 32 EM 2015
[SIC],                           :
                                 :
                                 :
                 Petitioner      :
                                 :
            v.                   :
                                 :
HON. STEVEN R. GEROFF, PHILA.    :
COUNTY; SUPT. JEROME WALSH, SCI- :
DALLAS; MRS. KATHLEEN KANE ATTY. :
GEN. PENNA.; MR. SETH WILLIAMS,  :
D.A. PHILA COUNTY,               :
                                 :
                 Respondents


                                       ORDER


PER CURIAM
      AND NOW, this 29th day of May, 2015, the Application for Leave to File Original

Process is GRANTED, the Petition for Writ of Mandamus is DENIED, and the

Prothonotary is DIRECTED to strike the name of the jurist from the caption.